Citation Nr: 1116185	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for psoriasis.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has MS, traumatic brain injury, and psoriasis that were incurred in service.

With respect to the Veteran's MS, the Board notes that this condition is presumed to have been incurred in service if it manifested to a compensable degree within seven years of discharge.  The Veteran was discharged from service in April 1979; he was not diagnosed until approximately 20 years later.  However, at his hearing the Veteran testified that as early as 1980 he had instances where he would experience sudden weakness and "couldn't think."  Initially, the Veteran was told that these incidents were caused by transient ischemic attacks (TIAs).  However, he now contends that these instances were actually the initial manifestations of his MS. 

The Veteran's private treatment records indicate that the Veteran was actually diagnosed with MS after a suspected TIA that occurred in October 1998.  As a result of this incident, he eventually underwent a magnetic resonance imaging (MRI) scan of his brain which revealed that he had MS lesions.  Under these circumstances, the Board finds that a medical opinion should be obtained regarding whether the incidents in the early 1980s that are described by the Veteran at least as likely as not represented the onset of his MS condition. 

With respect to the Veteran's claimed residuals of TBI, the Veteran testified that while he was at Fort Bragg there was some type of explosion and that he was knocked down a hill.  The Veteran testified that since that time he experienced symptoms including headaches and recurrent nose bleeds.  The Board finds that the Veteran's testimony about his involvement in an explosion is credible; therefore, an examination should be obtained to determine if the Veteran in fact has any residuals from this incident.

With respect to the Veteran's psoriasis, current VA treatment records reflect that the Veteran is currently diagnosed with psoriasis.  His service treatment records reflect that he experienced a variety of skin ailments in service, including ringworm, genital warts, and tinea versicolor.  The Veteran contends that he had recurrent skin problems since 1976 when he was on temporary duty in Pensacola, Florida and contracted what was later diagnosed as ringworm.  The Veteran was afforded a VA skin examination to determine the nature and etiology of his skin condition.  While the examiner concluded that it was less likely than not that the Veteran's psoriasis was related to any of the skin conditions that the Veteran experienced in service, she did not provide any rationale for her conclusions.  If VA undertakes to provide an examination, it must be adequate, which includes having a report that fully sets forth the basis for the examiner's conclusions.  Therefore, an addendum to the examination is necessary in order to obtain an adequate rationale for the examiner's conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he attempt to identify all sources of treatment for his headaches and other symptoms between his 1979 discharge from service and the October 1998 diagnosis of multiple sclerosis.  If any private treatment sources are identified from which records have not previously been obtained, request these records after receiving permission from the Veteran.  Any records that are obtained should be placed in the claims folder.  If any private records are unobtainable, this should be noted in the claims folder, and the Veteran should be notified that it is his responsibility to submit these records.  Any negative responses from either the Veteran or treatment sources should be recorded in the claims folder.  

2.  After any records identified above have been received or it has been determined that no records can be obtained, an appropriate specialist should be requested to review the claims file and to provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the instances of weakness and mental sluggishness that the Veteran reported onset during the 1980s, which he claims were then diagnosed as TIAs, actually represented the onset of his MS.  In providing the requested opinion, the examiner should discuss the rate of progression of MS including the time between the first appearance of symptoms and such time that symptoms would become so severe as to require medical treatment leading to a diagnosis of MS. The examiner should also discuss the likelihood that the initial manifestations of MS would be misdiagnosed as TIAs. All other reasons and bases should also be included. It is noted that the Veteran's medical records from his treatment in the 1980s may not be available for review.

If the reviewer determines that an examination of the Veteran is necessary in order to provide the requested opinion, then such an examination should be obtained.  If the examiner is unable to provide the requested opinion, then he or she should provide the reasons and bases for this opinion.  Any evidence necessary to provide the opinion should be identified.

3.  The Veteran should be afforded a VA examination to determine whether he currently has any residuals as a result of being in the vicinity of an explosion in service.  The examiner should explain whether it is at least as likely as not (at least 50 percent likely) that the Veteran has any current residuals of this incident.  This should include an opinion as to whether the Veteran's headaches and nose bleeds are residuals of this event. The examiner should provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion, then he or she should provide the reasons and bases for this opinion.  Any evidence necessary to provide the opinion should be identified.

4.  The RO/AMC should request that examiner who conducted the June 2008 skin examination, or, if she is unavailable, a similarly situated examiner, review the claims file and provide an addendum to the June 2008 skin examination that fully sets forth the basis for the examiner's conclusion.

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to the Veteran, he should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  
   
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


